DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022, has been entered.
Status of Claims
Amendment to the Claims were filed on May 2, 2022.
Claims 1, 3-5, 8-10, 12, 15, 16, 18, 20-22, 24, 26, 29, 34-37 were canceled. Claims 38-40 were newly added.
Claims 2, 6-7, 11, 13, 14, 17, 19, 23, 25, 27, 28, 30, 31, 32, 33, and 38-40 are currently pending.
Response to Arguments
Applicant’s arguments filed on May 2, 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments regarding the single outlet is drawn towards newly added claim limitations. Hansen as applied below meets the newly added claim limitations.
Information Disclosure Statement
The information disclosure statement filed on May 2, 2022, is acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 7, 11, 13, 14, 17, 19, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen III, et al. (US 6,460,567, hereinafter “Hansen”) in view of Sid (US 7,665,483) in further view of Song (US PG PUB 2016/0208467).
Regarding Claim 11, Hansen discloses a control module for controlling a remote shut-off valve (ann. fig. 6-7, col. 2 para 0053-0055), the control module comprising: a housing (92); a control module (fig. 6 and 7) including an electric motor (18’) having a motor shaft (74’), the motor shaft comprising a threaded rod (threaded shaft 74 fits into threaded bore 76, para 0048), a valve (102) comprising a valve member (102), the valve member having a threaded recess (threaded bore 76, para 0048) for receiving the threaded rod; and an inlet (106) and outlet (108) for fluid, the valve having an open position (fig. 7) in which fluid can flow from the inlet to the outlet and a closed position (fig. 6) in which the flow of fluid from the inlet to the outlet is blocked, wherein the valve member is movable between the open and closed positions by a threading and unthreading interaction of the valve member with the threaded rod when the motor is operated (para 0048 describes the rotation of the motor and threaded shaft with respect to the valve member).

    PNG
    media_image1.png
    467
    614
    media_image1.png
    Greyscale

HANSEN – ANNOTATED FIGURES 6 and 7
Hansen discloses the invention as claimed, except a remote valve and a control panel contained within to the housing.
Sid teaches a control panel (34) contained within a housing (14).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the valve body, as disclosed by Hansen, to add a control panel that is attached to a housing, as taught by Sid, for the purpose of creating an easily accessible control panel (c. 1 l 11-22).
Hansen as modified above discloses the claimed invention, except a remote valve.
Song teaches a control panel (56) attached to a housing shut off valve (22) remote from a control module (56); and the remote shut-off valve is a hydraulic valve and wherein the fluid is a liquid (water).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the valve operated by the control module, as disclosed by Hansen as modified above, by adding a faucet assembly, as taught by Song, for the purpose of allowing electronic control 56 receives information (such as signals) from the toggle sensor 44 and the presence sensor 46 to activate and deactivate the hot water electronic valve 34 and the cold water electronic valve 36. Moreover, the electronic control 56 receives information (such as signals) from the parameter sensor 48 to set parameters (such as the temperature and the volume) of water flowing through the hot water electronic valve 34 and the cold water electronic valve 36. In an exemplary embodiment, at least a portion of the electronic control 56 is located inside the electronics module 52. Although the fitting 10 has been described as having a separate electronic control 56, one of ordinary skill in the art will appreciate that the electronic control 56 could be incorporated into the toggle sensor 44, the presence sensor 46, and/or the parameter sensor 48” (para 0036). Additionally, “one of ordinary skill in the art will appreciate that the electronic plumbing fixture fitting could be an electronic showering system, an electronic showerhead, an electronic handheld shower, an electronic body spray, an electronic side spray, or any other electronic plumbing fixture fitting.” (para 0021).
Regarding Claim 2, Hansen discloses the claimed invention, except the threaded rod is coupled to the motor shaft.
Sid teaches a threaded rod (128a) is coupled to a motor shaft (44a)(fig. 12 illustrates the threaded shaft coupled to the motor shaft).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection of the threaded rod to the motor, as disclosed by Hansen, to have included a coupling of a threaded rod to a motor shaft, as taught by Sid, for the purpose of allowing the motor to be replaced without replacing the threaded rod of the valve body.
Regarding Claim 6, Hansen discloses the valve member is an elongate piston (94), the threaded recess (76) being located in a first end (116) of the piston.
Regarding Claim 7, Hansen discloses the valve member (94) further comprises a region of reduced thickness (ann. figs. 6 and 7), the region of reduced thickness providing a flow path (channel 122) between the inlet (106) and the outlet (108) when the valve member is in the open position (ann. fig. 7).
Regarding Claim 13, Hansen discloses a power supply (“Stepper motor 18 can be remotely energized from a power source (not shown)”, para 0038) for powering the motor (18’).
Regarding Claim 14, Hansen discloses the claimed invention, except the power supply is a battery, and wherein the power supply comprises a battery sensor configured to obtain battery status.
Sid teaches the power supply (26a) is a battery (c 3 l 14-16), and wherein the power supply comprises a battery sensor (output signal from DC/DC converter 74 and generates an output signal which is received at the micro-controller 34 through a line 94. The micro-controller 34 can thus monitor both motor current and the output voltage to the converter 74 to detect low battery states, c 5 l 34-44) configured to obtain battery status information.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the external power source, as disclosed by Hansen, with a battery power source, as taught by Sid, for the purpose of using an internal power source instead of a external power source. This also allows the motor to function during a power outage. 
Regarding Claim 17, Hansen discloses the claimed invention, except a manual control switch being configured to control the motor in the control unit.
Sid teaches the control panel further comprises a manual control switch, the manual control switch being configured to control the motor in the control unit (c 5 l 16-35 describes a manual command that switches the motor to a fixed hold position which permits the motor output shaft to turn manually).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the motor, as disclosed by Hansen, to include a control panel with a manual control switch, as taught by Sid, for the purpose of switching the motor to a fixed hold position which permits the motor output shaft to turn manually (c 5 l 16-35).
Regarding Claim 19, Sid teaches the control panel comprises two manual control switches (push button switches 98, 100, and 102 for positioning the diverter valve for water flow through the showerhead outlet 18, the showerhead outlet 18 and the handheld shower outlet 20, or the handheld shower outlet 20 only, c 6 l 5-10): a first manual control switch being configured to set the valve member to the open position (pushing button 98 fluid flows to the open valve to shower head outlet 18, c 6 l 5-10) and a second manual control switch being configured to set the valve member to the closed position (pushing button 102 closes the valve to the shower head outlet 18, c 6 l 5-10).
Regarding Claim 39, Hansen discloses the outlet is a single outlet (108).
Regarding Claim 40, Hansen discloses a control module for controlling a remote shut-off valve (ann. fig. 6-7, col. 2 para 0053-0055), the control module comprising: a housing (92); a control unit (fig. 6 and 7) including an electric motor (18’) having a motor shaft (74’), the motor shaft comprising a threaded rod (threaded shaft 74 fits into threaded bore 76, para 0048), a valve (102) comprising a valve member (102), the valve member having a threaded recess (threaded bore 76, para 0048) for receiving the threaded rod; and an inlet (106) and outlet (108) for fluid, the valve having an open position (fig. 7) in which fluid can flow from the inlet to the outlet and a closed position (fig. 6) in which the flow of fluid from the inlet to the outlet is blocked, wherein the valve member is movable between the open and closed positions by a threading and unthreading interaction of the valve member with the threaded rod when the motor is operated (para 0048 describes the rotation of the motor and threaded shaft with respect to the valve member), wherein the outlet is a single outlet.
Hansen discloses the invention as claimed, except a remote valve and a control panel contained within to the housing.
Sid teaches a control unit (34) contained within a housing (14), and a control panel (control panel comprises push button switches 98, 100, and 102 for positioning the diverter valve for water flow through the showerhead outlet 18, the showerhead outlet 18 and the handheld shower outlet 20, or the handheld shower outlet 20 only, c 6 l 5-10) attached to the housing.

    PNG
    media_image2.png
    317
    320
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    288
    298
    media_image3.png
    Greyscale

SID – FIGURES 3 and 4
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the valve body, as disclosed by Hansen, to add a control panel that is attached to a housing, as taught by Sid, for the purpose of creating an easily accessible control panel (c. 1 l 11-22).
Hansen as modified above discloses the claimed invention, except a remote valve.
Song teaches a control panel (56) attached to a housing shut off valve (22) remote from a control module (56); and the remote shut-off valve is a hydraulic valve and wherein the fluid is a liquid (water).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the valve operated by the control module, as disclosed by Hansen as modified above, by adding a faucet assembly, as taught by Song, for the purpose of allowing electronic control 56 receives information (such as signals) from the toggle sensor 44 and the presence sensor 46 to activate and deactivate the hot water electronic valve 34 and the cold water electronic valve 36. Moreover, the electronic control 56 receives information (such as signals) from the parameter sensor 48 to set parameters (such as the temperature and the volume) of water flowing through the hot water electronic valve 34 and the cold water electronic valve 36. In an exemplary embodiment, at least a portion of the electronic control 56 is located inside the electronics module 52. Although the fitting 10 has been described as having a separate electronic control 56, one of ordinary skill in the art will appreciate that the electronic control 56 could be incorporated into the toggle sensor 44, the presence sensor 46, and/or the parameter sensor 48” (para 0036). Additionally, “one of ordinary skill in the art will appreciate that the electronic plumbing fixture fitting could be an electronic showering system, an electronic showerhead, an electronic handheld shower, an electronic body spray, an electronic side spray, or any other electronic plumbing fixture fitting.” (para 0021).

Claims 23, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen III, et al. (US 6,460,567, hereinafter “Hansen”) in view of Sid (US 7,665,483) in further view of Richards et al. (US PG PUB 2008/0078973, hereinafter “Richards”).
Regarding Claims 23, Sid teaches a receiver (38, 39), a transmitter transmitted from a wireless controller (40) configured to control the motor (30) in response to a signal received by the receiver, such that the valve member is set to the closed position when an “off” signal is received and to the open position when an “on” signal is received.
Hansen as modified above substantially discloses the invention as claimed, except the network connected to the internet
Richards teaches receiving signals from a network connected to the Internet (para 0024), a transmitter (142), configured to send signals to the network; and a transducer (144), configured to control a motor (146) in response to a signal received by the receiver (para 0024 and 0035 describes communication between a wireless network and the motor, including a transducer and transmitter).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the wireless network (IR and RF network), as disclosed by Hansen as modified above, by having the capability to use a processing unit that can communicate with the internet, as taught by Richards, for the purpose of notifying a user of the systems activity and movement. This also allows the user to remotely monitor the system. As applied to the shower valve, as disclosed by Hansen as modified above, the user could control the temperature of water for use or water leakage.
Regarding Claim 25, Sid teaches the control module is configured to communicate with the network via a wireless communications link (IR, c 4 l 46-c 5 l 15 discusses the wireless communication), wherein the network is a local area network, and wherein the wireless communications link is a Wi-Fi (IR, c 4 l 46-c 5 l 15 discusses the wireless communication).
Regarding Claim 27, Richards teaches the control module is configured to communicate with the network via a wireless communications link, wherein the network is a cellular data network, and wherein the wireless communications link is at least one of a group consisting of 3G, 4G and 5G telecommunications link (para 0024 and 0035 describes communication between a wireless network and the motor, including a transducer and transmitter). An internet communication can notify a user of the systems activity and movement. This also allows the user to remotely monitor the system. As applied to the shower valve, as disclosed by Hansen as modified above, the user could control the temperature of water for use or water leakage.
Regarding Claim 28, Sid teaches the network comprises an loT hub and the control module is configured to communicate with the loT hub (IR, c 4 l 46-c 5 l 15 discusses the wireless communication).

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen III, et al. (US 6,460,567, hereinafter “Hansen”) in view of Dalton (US PG PUB 2003/0132408).
Regarding Claim 30, Hansen discloses a control unit (ann. fig. 6-7, col. 2 para 0053-0055) comprising: an electric motor (18’) having a motor shaft (74’), the motor shaft comprising a threaded rod (threaded shaft 74 fits into threaded bore 76, para 0048), a valve (102) comprising a valve member (102), the valve member having a threaded recess (threaded bore 76, para 0048) for receiving the threaded rod; and an inlet (106) and outlet (108) for fluid, the valve having an open position (fig. 7) in which fluid can flow from the inlet to the outlet and a closed position (fig. 6) in which the flow of fluid from the inlet to the outlet is blocked, wherein, in the closed position, the remote shut-off valve is caused to shut off a supply of fluid through the remote shut-off valve. wherein the valve member is movable between the open and closed positions by a threading and unthreading interaction of the valve member with the threaded rod when the motor is operated (para 0048 describes the rotation of the motor and threaded shaft with respect to the valve member).
Hansen substantially discloses the invention as claimed, except a diaphragm valve including: an inlet, an outlet, a diaphragm valve member, and a diaphragm valve seat; a first fluid conduit connecting the inlet of the diaphragm valve to the inlet of the control unit; and a second fluid conduit connecting the outlet of the control unit to the outlet of the diaphragm valve, the diaphragm valve member having a closed position in which it engages the diaphragm valve seat and blocks the flow of fluid from the inlet of the diaphragm valve to the outlet of the diaphragm valve and an open position in which the diaphragm valve member does not engage the valve seat and fluid can flow from the inlet of the diaphragm valve to the outlet of the diaphragm valve.
Dalton discloses a diaphragm valve (10, fig. 1) including: an inlet (12), an outlet (14), a diaphragm valve member (22), and a diaphragm valve seat (18); a first fluid conduit (para 0052, pipe line to inlet 12) connecting the inlet of the diaphragm valve to the inlet of a control unit; and a second fluid conduit (para 0052, pipe line to outlet 14) connecting an outlet of a control unit (40) to the outlet of the diaphragm valve (para 0052-0055 describes the flow between the diaphragm valve 10 and the control unit 40), the diaphragm valve member having a closed position (para 0033 describes the closed position of the diaphragm valve member 22 on seat 18 as a closed position where fluid is prevented from flowing from diaphragm valve inlet 12 to diaphragm valve outlet 14) in which it engages the diaphragm valve seat and blocks the flow of fluid from the inlet of the diaphragm valve to the outlet of the diaphragm valve and an open position (para 0033 describes the open position of the diaphragm valve member 22 away from seat 18 and fluid flowing from diaphragm valve inlet 12 to diaphragm valve outlet 14) in which the diaphragm valve member does not engage the valve seat and fluid can flow from the inlet of the diaphragm valve to the outlet of the diaphragm valve.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the inlet of the control valve, as disclosed by Hansen by adding a diaphragm valve, as taught by Dalton, for the purpose of reducing the likelihood that scale or other deposits will build up in the fluid conduits of the control valve (para 0018). 
The phrase “remote shut off valve” is a statement of intended use and not given patentable weight. Rather the element merely needs to be capable of performing the claimed function. See MPEP 2114. When reading the preamble in the context of the entire claim, the recitation “remote shut off valve” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Claim 38, Hansen discloses the outlet is a single outlet (108).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen III, et al. (US 6,460,567, hereinafter “Hansen”) in view of Dalton (US PG PUB 2003/0132408) in further view of Sid (US 7,665,483).
Regarding Claim 31, Hansen as modified above discloses a shut off valve (ann. fig. 6-7, col. 2 para 0053-0055).
Hansen discloses the claimed invention, except a remote shut off valve, a control module, and a control panel
Sid teaches a remote shut-off valve (12a, fig. 12), the control module (34) including a housing (14); the control unit (34); and a control panel (34, c 3 l 18-27) attached to the housing.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the valve body, as disclosed by Hansen, to add a control panel that is attached to a housing, as taught by Sid, for the purpose of creating an easily accessible control panel (c. 1 l 11-22).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen III, et al. (US 6,460,567, hereinafter “Hansen”) in view of Dalton (US PG PUB 2003/0132408) in further view of Sid (US 7,665,483), as applied above, in further view of Richards et al. (US PG PUB 2008/0078973, hereinafter “Richards”).
Regarding Claims 32, Sid teaches a receiver (38, 39), a transmitter transmitted from a wireless controller (40) configured to control the motor (30) in response to a signal received by the receiver, such that the valve member is set to the closed position when an “off” signal is received and to the open position when an “on” signal is received.
Hansen as modified above discloses the claimed invention, except the network connection to the internet.
Richards teaches receiving signals from a network connected to the Internet (para 0024), a transmitter (142), configured to send signals to the network; and a transducer (144), configured to control a motor (146) in response to a signal received by the receiver (para 0024 and 0035 describes communication between a wireless network and the motor, including a transducer and transmitter).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the wireless network (IR and RF network), as disclosed by Hansen, as modified above, by having the capability to use a processing unit that can communicate with the internet, as taught by Richards, for the purpose of notifying a user of the systems activity and movement. This also allows the user to remotely monitor the system. As applied to the shower valve, as disclosed by Hansen as modified above, the user could control the temperature of water for use or water leakage.
Regarding Claim 33, Sid teaches one or more sensors in communication with the loT hub (IR, c 4 l 46-c 5 l 15 discusses the wireless communication).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753